DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ amendment and remarks of 14 July 2022 are entered.
Claims 1-31, 34-36, 46, and 50-53 have been canceled. Claims 32, 33, 37-45, 47-49, and 54-56 are pending. Claims 37, 38, 53, and 54 are withdrawn without traverse. Claims 32, 33, 39-45, 47-49, and 56 are being examined on the merits.
The restriction requirement of 18 October 2021 remains in effect. 
The objection to the drawings is withdrawn in light of the amendment filed 14 July 2022.
The objection to claim 32 is withdrawn in light of the amendment filed 14 July 2022. 
The rejection of claims 32, 33, 39-45, 47-49, and 56 under 35 U.S.C. 112(a) for written description is modified and maintained, with the Examiner’s response found below.
The rejection of claims 35, 44, and 45 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 14 July 2022.
The rejection of claims 32-35, 39-45, and 47-51 under 35 U.S.C. 102(a)(1) as being anticipated by ‘119 is withdrawn in light of the amendment filed 14 July 2022. 
	The rejection of claims 32, 34, 35, and 39-45 for nonstatutory double patenting over the ‘088 application is modified and maintained, with the Examiner’s response found below.
	New grounds of rejection under 35 U.S.C. 102(a)(1) and 103 are necessitated by the Applicants’ amendment.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 33, 39-45, 47-49, and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At issue is the claim language to “an inhibitor of PLA2-GIB”. The language defining the active ingredient itself is largely based on function, rather than any particular structure. The language is broad with respect to the compound.
The specification defines an inhibitor as being “…any molecule or treatment which causes (directly or indirectly) an inhibition of the expression or a function of the cofactor, e.g., cofactor binding to gC1qR or cofactor ability to sensitize CD4 T cells to PLA2-GIB” (see e.g. p.18). This essentially allows for the inhibitor to take any chemical form, for instance as a small molecule, protein, peptide, nucleic acid, carbohydrate, etc. In essence the claim allows for any biomolecule form to read upon the claim as long as it has the claimed functional characteristics.
The specification offers a number of preferred embodiments where the inhibitor is an antibody directed towards the PLA2-GIB cofactor, for instance p.20.
	Even considering antibodies against SEQ ID NOs: 3-45, the Examiner cannot find a clear reduction to practice of any defined antibodies. The only discussion of antibodies is that they are directed towards the antigens of SEQ ID NOs: 3-45. There are no follow-up methods or techniques that demonstrate production of antibodies towards any of the claimed sequences. 
	Per MPEP 2163 II. A. 3. (a), when considering antibodies additional written description is required:
However, the claimed invention itself must be adequately described in the written disclosure and/or the drawings. For example, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties).

In this case, antigens are disclosed, but the specification does not disclose any antibodies prepared from those antigens that actually serve as inhibitors of PLA2-GIB cofactor. A goal is provided of making antibodies, but there is no clear reduction to practice of any of antibodies having the claimed functionality. 
The specification reasonably discloses a number of compounds that can be viewed as PLA2-GIB cofactors in Tables 1-3. Particular emphasis is found on HIV gp41 residues 97-111. However, in none of the examples are inhibitors of a PLA2-GIB cofactor examined or used to treat a mammalian subject. At best, viremic patient plasma is inhibitory, but this is not a particular inhibitor (see e.g. Examples 4 and 7). The Examples do not clearly show production of any inhibitors of a PLA2-GIB cofactor.
The art does not recognize a generic class of compounds encompassing inhibitors of PLA2-GIB cofactors. 
While the specification sets forth methods to assess the PLA2-GIB cofactor or modulatory activity of various proteins, it does not set forth more broadly methods to identify any inhibitors of PLA2-GIB cofactors outside of the above general references to antibodies targeting specific antigens. No inhibitors encompassing the breadth of the claim are disclosed, i.e. other peptides, small molecules, nucleic acids, etc. The specification sets forth a function of the claimed compounds, but does not provide any particular structure-function nexus to demonstrate to one of ordinary skill in the art that the full scope of the invention was possessed.
Per MPEP 2163 II. 3. (a) ii), 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014).

The specification at best discloses generic inhibitors based on function, and offers generic antibodies towards a number of peptide sequences without producing any antibodies. No other biomolecules are produced, i.e. small molecules, peptides, nucleic acids, etc. that have the claimed functionality. The antibodies the specification prefers are not representative of the broader class of compounds as claimed, which are defined by their function rather than any specific structure. Furthermore, as argued above there is no clear reduction to practice of any antibodies that demonstrate written description for that sub-genus. The only disclosure is of antigens for antibody production, which is insufficient to demonstrate written description for an antibody. The art is generally unpredictable, and the claim language allows for a genus embracing widely variant species. As set forth above, there is no indication that the prior art recognized a structure-function correlation, nor the genus of compounds as claimed. Mere disclosure of the cofactors in Tables 1-3 without demonstrating reduction to practice of any inhibitors does not adequately reflect the genus as claimed.
As a result, the Examiner finds that written description is not satisfied.
Response to Arguments:
The Applicants argue written description is provided for the claimed invention. The Applicants argue the amendment renders the rejection moot, as it indicates the co-factor is one of SEQ ID NOs: 3-45.
The Examiner disagrees for the reasons found above in the modified rejection. While the amendment does rectify the issue of the PLA2-GIB cofactor identity, it introduces further problems with written description when considering the now claimed inhibitor of PLA2-GIB activity. As set forth above, while the specification offers generic goals to find this functionality by targeting one of SEQ ID NOs: 3-45, but does not disclose any particular inhibitors. The skilled artisan is left with a function but no structure-function nexus between any of the PLA2-GIB cofactors of SEQ ID NOs: 3-45 and preparation of an inhibitor targeting those cofactors. Even considering the preferred embodiments and later claims to antibodies, the only disclosure is of an antigen. No disclosure is made of actual antibodies required to demonstrate possession of such a genus as reflected in MPEP 2163 II. A. 3. (a). 
The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 33, 39, 40, 42-45, 47, 49, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieillard et al (Proc. Natl. Acad. Sci. 105:2100-2104, published 12 February 2008, hereafter referred to as Vieillard).
The Vieillard art discloses immunization of macaques with 3S peptide coupled to a KLH carrier to produce anti-3S antibodies (see e.g. p.2100 Col.2). The 3S peptide encompasses the sequence PWNASWSNKSLDDIW, i.e. residues 97-111 of HIV gp41 also found in the same resides of SEQ ID NO: 3 or isolated in SEQ ID NO: 45 (see e.g. p.2104 Col.2). The Vielillard art also discloses enhanced antibody levels after challenge with SHIV infection, i.e. treatment (see e.g. p.2100 Col.2). As the antibody targets 3S, it by necessity inhibits that PLA2-GIB cofactor, as previous evidence shows that the sequence interacts with gC1qR and is a cofactor (see e.g. the cited Fausther-Bovendo et al. art cited in the previous rejection). As Vieillard discloses administration of what can be considered a PLA2-GIB cofactor inhibitor, it anticipates claim 32. 
With respect to claim 33, the macaques with SHIV have a condition requiring immunostimulating therapy. 
With respect to claim 39, the optional language indicates that no other drug need be present to read upon the claim. By necessity, an antibody targeting the 3S peptide also serves as an inhibitor against that antigen.
With respect to claims 40, 42, and 45 these limitations represent an inherent property of the 3S antibody of Vieillard. 
With respect to claim 44, the Vieillard compound is an antibody as claimed.
With respect to claim 47, the macaques of Vieillard are infected with SHIV which is a disease caused by a pathogenic agent.
With respect to claim 49, SHIV as in Vieillard causes immunodepression. 
With respect to claim 56, SHIV is a virus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Vieillard et al (Proc. Natl. Acad. Sci. 105:2100-2104, published 12 February 2008.
The relevance of Vieillard is set forth above. As noted, Vieillard discloses a HIV 3S antibody in macaques infected with SHIV. 
The Vieillard art does not explicitly disclose HIV as the infectious pathogen.
However, Vieillard does disclose that the SHIV infection is an animal model of AIDS (see e.g. p.2103 Col.1). The Vieillard art also indicates that the 3S protein plays a major role in HIV infection and that 3S monoclonal antibodies should be investigated further (see e.g. p.2104 Col.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the 3S antibody production of Vieillard could have been applied to a subject with HIV, since SHIV serves as an animal model of AIDS and one of ordinary skill in the art would expect similar benefits from the 3S antibody in a human infection. The rationale comes from Vieillard disclosing the SHIV infection as being an animal model, as well as Vieillard suggesting further investigation of monoclonal 3S antibodies. There would have been a reasonable expectation of success because the claims only require administration of the therapeutic, which could have been achieved by Vieillard’s disclosure. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32 and 39-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32 and 37-39 of copending Application No. 16/976,088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘088 application claims an overlapping method.
The ‘088 application claims a method of treating cancer by administering an inhibitor of a PLA2-GIB cofactor (see e.g. claim 1). The ‘088 application further claims that the inhibitor is antibody targeting HIV gp41 residues 97-111 (see e.g. claims 38 and 39). As the ‘088 application claims a method of treatment that includes the claimed inhibitor of a PLA2-GIB cofactor in the form of an antibody targeting the HIV gp41 protein, it anticipates claim 32.
With respect to claims 39, 40, and 42-45, again these represent inherent properties of the elected peptide, and as ‘088 claims the same inhibitor in a method of treatment, those properties must also be present.
With respect to claim 41, the ‘088 application claims an inhibitor that inhibits expression of the cofactor (see e.g. claim 37).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments:
	The Applicants acknowledge a Terminal Disclaimer could overcome the rejection. The Applicants assert that the claims are not obvious over the cited patent. The Applicants argue if the NSDP rejection is the only one remaining the rejection should be withdrawn in the earlier filed application. 
	The Examiner agrees that a TD would overcome the rejection. The Examiner argues that a mere assertion of non-obviousness is insufficient to overcome the rejection, especially since the rejection is based on anticipation rather than obviousness. The Examiner will not withdraw the rejection because (1) it is not the only remaining rejection, (2) the instant application and the ‘088 application share a common earliest effective filing date, and (3) a two-way rejection under NSDP would be appropriate. In such a case the MPEP indicates that the only way to overcome the rejection is by demonstrating distinctness or filing of TDs in both applications. See MPEP 1490 VI. D. 2. (b). 
	The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        /SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658